Exhibit 10.3

CORPORATE OPPORTUNITY AGREEMENT, dated as of September 14, 2006 (this
“Agreement”), between DYNEGY ACQUISITION, INC., a Delaware corporation (the
“Company”) and LS POWER DEVELOPMENT, LLC, a Delaware limited liability company
(“LS Power”).

WHEREAS, the Company and certain other parties have entered into a Plan of
Merger, Contribution and Sale Agreement dated September 14, 2006 (the “Merger
Agreement”), pursuant to which the Company agreed, among other things, to
acquire (i) all of the ownership interests in entities that own certain power
generating facilities and (ii) 50% of the ownership interest in an entity that
owns certain development projects, each as specified in the Merger Agreement
(the “Acquisition”) in exchange for, among other things, the issuance of the
number of shares of Class B Common Stock (as defined below) of the Company
specified in the Merger Agreement.

WHEREAS, following the consummation of the Acquisition, the holders of the Class
B Common Stock are entitled to certain board representation and management
rights relating to the Company pursuant to a Shareholder Agreement dated
September 14, 2006 (the “Shareholder Agreement”) among the Company and the
shareholders party thereto.

WHEREAS, the Company and members of the LS Control Group (as defined below)
currently pursue, and are expected to continue to pursue, Acquisition
Opportunities (as defined below) and, subsequent to the completion of any such
acquisition, develop and operate the assets so acquired.

WHEREAS, in connection with the Merger Agreement, the Shareholder Agreement and
the Acquisition, the Company and LS Power agree to enter into this Agreement to
set forth certain agreements among the parties hereto relating to the pursuit of
Acquisition Opportunities and related matters following the consummation of the
Acquisition.

NOW, THEREFORE, in consideration of the premises and the mutual and independent
covenants hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Definitions. As used in this Agreement, each of the following
capitalized terms is defined as follows:

“Acquisition” has the meaning specified in the recitals to this Agreement.



--------------------------------------------------------------------------------

“Acquisition Opportunity” means a bona fide opportunity to acquire, directly or
indirectly, any physical assets currently producing, or able to produce,
electrical power for sale in the power markets.

“Board” means the board of directors of the Company.

“Change of Control” has the meaning specified in the Shareholder Agreement.

“Class B Common Stock” means shares of the Company’s Class B Common Stock, par
value $0.01 per share.

“Class B Director” means any Director elected by a class vote of holders of the
Class B Common Stock pursuant to the Company’s Certificate of Incorporation.

“Company” has the meaning specified in the preamble to this Agreement.

“Consider” means, with respect to an Acquisition Opportunity, the earliest to
occur of the following events with respect to such Acquisition Opportunity:
(i) (A) if such Acquisition Opportunity is considered in connection with a
formal auction thereof, five days before the Company places a indicative bid
with respect to such matter, or (B) if such Acquisition Opportunity is
considered in circumstances other than under clause (A), five days before the
date on which the Company makes a written offer with respect to such Acquisition
Opportunity, (ii) five days before the date on which board materials discussing
such Acquisition Opportunity are delivered to the Board and (iii) the date on
which the Board is first informed at a meeting that the Company is paying
substantive attention to an Acquisition Opportunity. The terms “Considering” and
“Considered” have correlative meanings.

“Controlled Affiliate” means, as to any Person (the “Controlling Person”),
(i) any Person that is consolidated with the financial statements of such
Controlling Person, (ii) any Person in which the Controlling Person holds
greater than 50% of the total combined voting power of its outstanding voting
securities and (iii) with respect to any specific matter, any entity over which
the Controlling Person has the power (by contract or otherwise) to prevent such
Person from pursuing such matter.

“Director” means a member of the Board.

“Group” is defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended.

“LS Control Group” means, collectively, LS Power and its Controlled Affiliates.

“LS Power” has the meaning specified in the preamble to this Agreement.

“Merger Agreement” has the meaning specified in the recitals to this Agreement.

 

2



--------------------------------------------------------------------------------

“Person” means a natural person, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization.

“Representative Director” has the meaning specified in Section 2.01(b)(2).

“Shareholder” or “Shareholders” have the meanings specified in the Shareholder
Agreement.

“Shareholder Agreement” has the meaning specified in the recitals to this
Agreement.

“Shareholder Control Group” has the meaning specified in the Shareholder
Agreement.

ARTICLE II

Opportunities

SECTION 2.01. Allocation of Acquisition Opportunities. (a) Except as otherwise
agreed in writing between the Company and LS Power, the Company shall notify LS
Power as promptly as practicable upon or before Considering an Acquisition
Opportunity for itself or on behalf of any of its Controlled Affiliates;
provided, however, that if at any time following such notification to LS Power
the Company decides in good faith to cease pursuing such Acquisition
Opportunity, the Company shall, as soon as reasonably practicable, notify LS
Power of such decision, and any member of the LS Control Group may thereafter
pursue or complete such Acquisition Opportunity without being subject to any
provision of this Section 2.01.

(b) In connection with paragraph (a) above:

(i) If LS Power notifies the Company that members of the LS Control Group do not
intend to pursue such Acquisition Opportunity, (A) the Company may pursue or
complete such Acquisition Opportunity for itself without any further obligation
to inform LS Power and (B) the Class B Directors may participate in all Board
discussions and activities relating to the Company’s pursuit of such Acquisition
Opportunity, and vote as Directors, without any restriction or limitation, with
respect to any Board decision regarding the Company’s pursuit of such
Acquisition Opportunity.

(ii) If LS Power, after being notified by the Company of an Acquisition
Opportunity, does not notify the Company as to whether any member of the LS
Control Group intends to also pursue such Acquisition Opportunity, then, until
such time that LS Power notifies the Company of its decision, LS Power shall
cause the Class B Directors to recuse themselves from all Board discussions and
activities relating to the Company’s pursuit of such Acquisition Opportunity.
Notwithstanding the foregoing, LS Power may designate one or more Class B
Directors as Representative Directors (the “Representative Directors”), and such

 

3



--------------------------------------------------------------------------------

Representative Directors may participate in all Board discussions and
activities, and vote as Directors, with respect to the Company’s pursuit of such
Acquisition Opportunity; provided that (x) the Representative Directors shall
keep all information relating to such Acquisition Opportunity confidential in
accordance with Section 2.02(c) from members of the LS Control Group and
Shareholder Control Group and (y) members of the LS Control Group and
Shareholder Control Group shall keep all information relating to such
Acquisition Opportunity confidential in accordance with Section 2.02(c) from the
Representative Directors. Nothing contained in this clause (ii) shall in any way
affect the rights of Shareholders under the Shareholder Agreement or the rights
of Class B Directors with respect to any “Major Decision” (as defined in the
Company’s Bylaws) under the Company’s Bylaws.

(iii) If LS Power notifies the Company that one or more members of the LS
Control Group intend to also pursue such Acquisition Opportunity, (A) each of
the Company and any member of the LS Control Group may pursue or complete such
Acquisition Opportunity for itself, without any further obligation to inform the
other party and (B) LS Power shall cause the Class B Directors to recuse
themselves from all Board discussions and activities relating to the Company’s
pursuit of such Acquisition Opportunity. Notwithstanding the foregoing, LS Power
may designate one or more Class B Directors as Representative Directors, and
such Representative Directors may participate in all Board discussions and
activities, and vote as Directors, with respect to the Company’s pursuit of such
Acquisition Opportunity; provided that (x) the Representative Directors shall
keep all information relating to such Acquisition Opportunity confidential in
accordance with Section 2.02(c) from members of the LS Control Group and
Shareholder Control Group and (y) members of the LS Control Group and
Shareholder Control Group shall keep all information relating to such
Acquisition Opportunity confidential in accordance with Section 2.02(c) from the
Representative Directors. Nothing contained in this clause (iii) shall in any
way affect the rights of Shareholders under the Shareholder Agreement or the
rights of Class B Directors with respect to any “Major Decision” (as defined in
the Company’s Bylaws) under the Company’s Bylaws.

(iv) In circumstances where Section 2.01(b)(ii) or 2.01(b)(iii) are in effect,
the Company shall, no later than five days prior to the date on which the Board
is scheduled to vote on a final authorization for an acquisition related to the
applicable Acquisition Opportunity, notify LS Power of such scheduled final
authorization vote by the Board. Upon receipt of such notice, LS Power may
notify the Company that no member of the LS Control Group or Shareholder Control
Group has any further intention to pursue such Acquisition Opportunity for
itself. Immediately following such notice from LS Power to the Company, all
Class B Directors shall be entitled to participate in all Board discussions and
activities, and vote as Directors, with respect to the Company’s pursuit of such
Acquisition Opportunity, without any restriction or limitation.

 

4



--------------------------------------------------------------------------------

SECTION 2.02. Other Agreements Related to Opportunities. (a) The Company and
members of the LS Control Group and Shareholder Control Group are involved in
related lines of business and may from time to time have an interest in the same
corporate or business opportunities. Subject to Section 2.01, no such
involvement or engagement, or the performance thereof by the Company or any
member of the LS Control Group or Shareholder Control Group, shall, to the
fullest extent permitted by law, be considered contrary to (i) any fiduciary
duty that any such Person may owe to the Company or to any stockholder of the
Company because of any such Person being a stockholder of the Company or
participating in the control of the Company (including, without limitation, the
power to appoint directors of the Company) or (ii) any fiduciary duty, to the
Company or to any stockholder thereof, of any director or officer of the Company
who is also a member of the LS Control Group or Shareholder Control Group.
Subject to the provisions of this Agreement, to the fullest extent permitted by
law, each member of the LS Control Group and Shareholder Control Group, as a
stockholder of the Company, as a director or officer of the Company or as a
participant in the control of the Company, shall not have, or be under, any
fiduciary duty to refrain from engaging in or becoming involved with or
participating in any such opportunity. The Company acknowledges that, pursuant
to this Section 2.02, it renounces specified business opportunities as
contemplated by Section 122(17) of the General Corporation Law of the State of
Delaware.

(b) Without limiting the generality of Section 2.02(a), except as set forth in
Section 2.01, each member of the LS Control Group and Shareholder Control Group
shall, to the fullest extent permitted by law, have no duty to refrain from
(a) pursuing any corporate or business opportunity or (b) serving as an officer
or director of, or investing in, any Person that is (i) engaged in the same or
similar business as the Company or (ii) doing business with any client, customer
or vendor of the Company. Each member of the LS Control Group and Shareholder
Control Group shall not, to the fullest extent permitted by law, be deemed to
have breached its or his fiduciary duties, if any, to the Company solely by
reason of engaging in any such activity.

(c) All confidential information regarding Acquisition Opportunities transmitted
by the Company to members of the LS Control Group and the Class B Directors
hereunder shall be transmitted to them in their role as affiliates or directors
of the Company. LS Power shall cause each member of the LS Control Group and
each Class B Director to not, directly or indirectly, use such information from
the Company for any purpose other than its evaluation of the appropriateness of
the Acquisition Opportunity for the Company, unless such Person has access to
such information that is independent of the Company and is permitted to use such
information for any such other purposes.

(d) Upon five days’ prior notice from LS Power, the Company shall refrain (until
otherwise notified by LS Power) from providing information to the Class B
Directors (other than the Representative Directors, if any) that the Company is
Considering a particular Acquisition Opportunity or with respect to a particular
Acquisition Opportunity.

 

5



--------------------------------------------------------------------------------

ARTICLE III

General Provisions

SECTION 3.01. Term. (a) This Agreement shall be effective as of, and on the date
of, the Closing Date (as defined in the Merger Agreement). If the Merger
Agreement is terminated prior to the Closing Date, this Agreement shall
automatically terminate and all rights and obligations of the parties hereunder
shall terminate without any liability of any party to any other party.

(b) (i) The provisions of Article II (other than Section 2.02(c)) shall cease to
be in effect on and after the date that the outstanding shares of Class B Common
Stock represent less than 15% of the total combined voting power of the
Company’s outstanding voting securities at such time and (ii) this Agreement
shall terminate, and be of no further effect, in its entirety (A) on and after
the date that no shares of Class B Common Stock remain outstanding or (B) upon
the occurrence of a Change of Control.

SECTION 3.02. Assignment. This Agreement shall not be assigned, by operation of
law or otherwise, by a party, without the prior written consent of the other
parties, and any such assignment without such prior written consent shall be
null and void.

SECTION 3.03. Specific Enforcement. Each of the parties hereto acknowledges and
agrees that the other parties hereto would be irreparably damaged and that money
damages are not an adequate remedy if any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that each party hereto shall be entitled to
an injunction or injunctions to prevent breaches of this Agreement and to
specifically enforce this Agreement and the terms and provisions hereof in any
court of the United States or any state thereof, in addition to any other remedy
to which such party may be entitled, at law or in equity. It is further agreed
that none of the parties hereto shall raise the defense that there is an
adequate remedy at law.

SECTION 3.04. Severability. If any term of this Agreement or the application
thereof to any party or circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such term to
the other parties or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by applicable law, and in such event
the parties shall negotiate in good faith in an attempt to agree to another
provision (in lieu of the term or application held to be invalid or
unenforceable) that will be valid and enforceable and will carry out the
parties’ intentions hereunder.

SECTION 3.05. Notices, Etc. All notices, requests, demands or other
communications required by or otherwise with respect to this Agreement shall be
in writing and shall be deemed given (i) when made, if made by hand delivery,
and upon confirmation of receipt, if made by facsimile, (ii) one business day
after being deposited with a next-day courier, postage prepaid, or (iii) three
business days after being sent

 

6



--------------------------------------------------------------------------------

certified or registered mail, return receipt requested, postage prepaid, in each
case to the applicable addresses set forth below (or to such other address as
such party may designate in writing from time to time):

If to the Company:

1000 Louisiana, Suite 5800

Houston, TX 77002

Attention: General Counsel

Telecopy: (713) 507-6808

with copies (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld, LLP

1111 Louisiana St.

44th Floor

Houston, TX 77002

Attention: Julien R. Smythe, Esq.

Telecopy: (713) 236-0822

If to LS Power:

LS Power Development, LLC

1700 Broadway

35th Floor

New York, NY 10019

Attention: Senior Counsel

Telecopy: (212) 615-3440

with copies (which shall not constitute notice) to:

Cravath, Swaine & Moore LLP

825 Eighth Avenue

New York, NY 10019

Attention: Ronald Cami, Esq.

Telecopy: (212) 474-3700

or to such other address as such party shall have designated by notice so given
to each other party.

SECTION 3.06. Amendments, Waivers, Etc. This Agreement may not be amended,
changed, supplemented, waived or otherwise modified or terminated except by an
instrument in writing signed by all of the parties hereto (or their successors).

SECTION 3.07. Entire Agreement. This Agreement embody the entire agreement and
understanding among the parties relating to the subject matter hereof and
supersede all prior agreements and understandings relating to such subject
matter.

 

7



--------------------------------------------------------------------------------

SECTION 3.08. Remedies Cumulative. All rights, powers and remedies provided
under this Agreement or otherwise available in respect hereof at law or in
equity shall be cumulative and not alternative, and the exercise or beginning of
the exercise of any thereof by any party shall not preclude the simultaneous or
later exercise of any other such right, power or remedy by such party.

SECTION 3.09. No Waiver. The failure of any party hereto to exercise any right,
power or remedy provided under this Agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by any other party
hereto with its obligations hereunder, and any custom or practice of the parties
at variance with the terms hereof shall not constitute a waiver by such party of
his or her right to exercise any such or other right, power or remedy or to
demand such compliance.

SECTION 3.10. Third Party Beneficiaries. This Agreement is intended to be for
the benefit of, and shall be enforceable by, any party hereto and, to the extent
that such Person is granted any rights hereunder, any Controlled Affiliate of LS
Power and any member of the Shareholder Control Group.

SECTION 3.11. Consent to Jurisdiction. Each of the parties hereto (and each
third party beneficiary hereof as a condition to exercising its rights
hereunder) irrevocably submits to the exclusive jurisdiction of (a) the Court of
Chancery of the State of Delaware, and (b) the United States District Court for
the District of Delaware, for the purposes of any suit, action or other
proceeding arising out of this Agreement or any transaction contemplated hereby.
Each of the parties hereto (and each third party beneficiary hereof as a
condition to exercising its rights hereunder) agrees to commence any such
action, suit or proceeding either in the United States District Court for the
District of Delaware, or if such suit, action or other proceeding may not be
brought in such court for jurisdictional reasons, in the Court of Chancery of
the State of Delaware. Each of the parties hereto (and each third party
beneficiary hereof as a condition to exercising its rights hereunder) further
agrees that service of any process, summons, notice or document by U.S.
registered mail to such party’s respective address set forth above shall be
effective service of process for any action, suit or proceeding in Delaware with
respect to any matters to which it has submitted to jurisdiction in this
Section 3.11. Each of the parties hereto (and each third party beneficiary
hereof as a condition to exercising its rights hereunder) irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement and the other transactions
contemplated hereby in (i) the Court of Chancery in the State of Delaware, or
(ii) the United States District Court for the District of Delaware, and hereby
and thereby further irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.

SECTION 3.12. Governing Law. This Agreement shall be construed, interpreted, and
governed in accordance with the laws of the State of Delaware, without giving
effect to its rules on conflicts of law.

 

8



--------------------------------------------------------------------------------

SECTION 3.13. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO (AND EACH THIRD
PARTY BENEFICIARY HEREOF AS A CONDITION TO EXERCISING ITS RIGHTS HEREUNDER)
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

SECTION 3.14. Name, Captions, Gender. The name assigned this Agreement and the
section captions used herein are for convenience of reference only and shall not
affect the interpretation or construction hereof. Whenever the context may
require, any pronoun used herein shall include the corresponding masculine,
feminine or neuter forms.

SECTION 3.15. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one instrument. Each counterpart may consist of a
number of copies each signed by less than all, but together signed by all, of
the parties hereto.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly and validly executed this
Corporate Opportunity Agreement as of the day and year first above written.

 

DYNEGY ACQUISITION, INC.

By:

  /s/ LYNN A. LEDNICKY  

Name: Lynn A. Lednicky

 

Title: Executive Vice President

LS POWER DEVELOPMENT, LLC

By:

  /s/ FRANK HARDENBERGH  

Name: Frank Hardenbergh

 

Title: Authorized Signatory

 

10